Gabrielli, J.
Appeal from a decision of the Workmen's Compensation Board, filed December 8, 1967. In the early morning of April 26, 1965 claimant, the comanager of a restaurant, was in the establishment along with two other employees, a waiter and the bartender. In the process of closing the restaurant he had placed the cash receipts in a canvas bag preparatory to placing it in the of6.ee downstairs. He descended the stairs and about 10 minutes later returned upstairs, his face and hair covered with blood, and unable to recall what had happened. His fellow employees went downstairs and found a pool of blood on the landing near the storeroom and on the iron frame of the room. Subsequently claimant drove home and his wife found him in the garage, his face covered with blood and bleeding from the ears. Upon admission to the hospital he was found to have a skull fracture and cerebral concussion which necessitated brain surgery. Appellants contend that the board erred in finding that the injuries sustained by the claimant arose out of the employment and urge, without supportive foundation, .that the claimant must have been injured at some time and place after he left the restaurant. An *689examination of the record including the testimony of the witnesses to the occurrence in the restaurant and in the garage at his home, the finding of a pool of blood at the foot of the stairs, coupled with the testimony and opinions of two doctors adequately establishes substantial evidence to permit the board to find “ that .the claimant sustained an accidental injury arising out of and in the course of his employment on April 26, 1965 when he fell down the stairs in the restaurant”. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Gabrielli, J.